Concurring Opinion by
Judge Palladino :
I concur with the result only for the following reasons. In both Plasteel Products Corp. v. Workmen’s Compensation Appeal Board, 32 Pa. Commonwealth Ct. 405, 379 A.2d 908 (1977) and Crucible Steel Corp. v. Workmen’s Compensation Appeal Board, 52 Pa. Commonwealth Ct. 165, 415 A.2d 458 (1980), this Court held that the work place aggravation of a preexisting disease constitutes an “injury” under Section 301(c) of the Pennsylvania Workmen’s Compensation Act1 as long as the harm sustained is occupational in nature. To prove that such harm is occupational in nature, a claimant would have to show that the disease is causally related to his industry or occupation and that the disease incidence is substantially greater in the industry or occupation than in the general population. In Pawlosky v. Workmen’s Compensation Appeal Board, 81 Pa. Commonwealth Ct. 270, 473 A.2d 260 (1984), however, this Court held that the harm sustained from the work place aggravation of a preexisting disease need not be occupational in nature. To constitute an injury, a claimant need only show that his disability was a result of work-related agents which aggravated his preexisting condition. Thus, I do not believe the instant case is distinguishable from both Crucible and Plasteel. Bather, I believe that the holding in this case should be based on both Pawlosky *334and Hayden v. Workmen’s Compensation Appeal Board, 83 Pa. Commonwealth Ct. 451, 479 A.2d 631 (1984), petition for allowance of appeal granted, (9 W.D. App. Dkt. 1985, February 12, 1985), which, in effect, eliminated the requirement of Blasted and Crucible that the harm sustained from the work place aggravation of a preexisting disease be occupational in nature.

 Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §411.